

Exhibit 10.8


UGI France
A French société par action simplifiée with a share capital of €
Registered office: Immeuble Reflex, Les Renardières, 4 place Victor Hugo, 92400
Courbevoie
452 431 232 RCS Nanterre
(the « Parent »)




To: NATIXIS

Attention: Sharon Jones and Laetitia José
Address: 68-76 Quai de la Rappée, 75012 Paris
Fax: 00 33 (0)1 58 19 28 80

In its capacity as Facility Agent under the Senior Facilities Agreement and
under the Intercreditor Agreement




Paris, 8 March 2017


Re: Consent requests letter – Amendment to the Senior Facilities Agreement and
to the Intercreditor Agreement and waiver of the Relevant Default


Dear Sir/Madam,
Reference is made to:
- a €660,000,000 French-law governed senior facilities agreement dated 30 April
2015 and entered into between, inter alios, (i) the Parent as Guarantor,
Security Grantor and Borrower, (ii) the financial institutions listed therein as
Mandated Lead Arrangers, Underwriters and Bookrunners, (iii) HSBC France as
Senior Mandated Lead Arranger, (iv) Natixis as Facility Agent and Security Agent
and (v) the financial institutions listed therein as Original Lenders, to which
Antargaz and Finagaz (previously known as TotalGaz) have acceded on 29 May 2015
as Borrowers (the “Senior Facilities Agreement”), and
- an intercreditor agreement dated 29 May 2015 entered into between, inter
alios, the Parent, Antargaz, Finagaz (previously known as TotalGaz), the Senior
Lenders, the Hedging Lenders listed therein, UGI International Holdings B.V.,
Natixis as Facility Agent and Security Agent and the Subordinated Debtors (the
“Intercreditor Agreement”).
Capitalised terms not otherwise defined herein shall have the meaning ascribed
to them in the Senior Facilities Agreement or in the Intercreditor Agreement, as
the case may be.
This letter is a Finance Document.
The Parent is writing to you in your capacity as Facility Agent in order to
obtain the required consents of the relevant Finance Parties on the requests
described in paragraph 2 below.


1



--------------------------------------------------------------------------------






1.Background
Clause 17.17 (Financial Covenant) of the Senior Facilities Agreement, as in
force as at the date of this letter, provides that the Parent shall procure on
each Testing Date (being 31 March and 30 September of each year) the
satisfaction of the Leverage Ratio according to such Clause.
In addition, Clause 17.9.3 (Dividend and interest payment under the Subordinated
Loans) of the Senior Facilities Agreement, as in force as at the date of this
letter, provides that the Parent shall not distribute any dividend nor pay in
cash any interest arising from a Subordinated Loan in case of (i) an Event of
Default continuing or (ii) the Leverage Ratio, as calculated on a pro forma
basis (taking into account the distribution or the payment of cash interest) for
the Testing Date immediately preceding the proposed distribution or payment of
cash interest and for the Testing Date occurring immediately after the proposed
distribution or payment of cash interest, being higher than the Leverage Ratio
to be complied with on each of these relevant Testing Dates.
Likewise, the Intercreditor Agreement provides (i) under clauses 4.2 (Permitted
Payments), that the Parent may not make payment of cash interests arising from a
Subordinated Loan to the benefit of the Subordinated Lender and (ii) under
clause 4.6 (Shareholder Undertakings) that the Parent may not distribute
dividends, reserves, share premium or any other type of distribution to the
benefit of the Shareholder provided that, in each case, (i) a Senior Default is
continuing or (ii) the Leverage Ratio, as calculated on a pro forma basis
(taking into account the distribution or the payment of cash interest) for the
Testing Date immediately preceding the proposed distribution date or payment of
cash interest date and for the Testing Date occurring immediately after the
proposed distribution date or payment date of cash interest, being higher than
the Leverage Ratio to be complied with on each of these relevant Testing Dates.
It being specified that (i) the Parent shall provide the Facility Agent with a
certificate confirming that the two conditions listed above are satisfied with
the detail of the calculation of the Leverage Ratio on a pro forma basis at
least ten (10) Business Days prior to the date of the relevant payment and (ii)
the Parent may be authorised to pay cash of interest under the Subordinated
Loans in amounts not exceeding 5% per annum.
As you may have noted from reading the last Compliance Certificates, the
Leverage Ratio level of the Group as at the Testing Date falling on 31 March
2016 was equal to 1.59 and as at the Testing Date falling on 30 September 2016
was equal to 1.46, each satisfying the covenant relating to the Leverage Ratio
as set out in the Senior Facilities Agreement (being lower than 3.5:1). As a
consequence, the Parent has distributed dividends to the Shareholder in the
course of January 2017. However, the Parent did not provide the Facility Agent
with the certificate confirming compliance with the relevant conditions
applicable to such distribution at least ten (10) Business Days prior to the
date of that distribution (the “Relevant Default”).
In addition, distribution of dividends and payment of cash interest under the
Subordinated Loans may occur on a quarterly basis. Consequently, the Parent
wants to simplify the monitoring of such payment of cash interest arising from
the Subordinated Loans or such distribution of dividend.






2



--------------------------------------------------------------------------------




2.    Consent requests
2.1 The Parent hereby requests the consent of the Majority Lenders in accordance
with the terms of paragraph of Clause 25.1 (Procedures) of the Senior Facilities
Agreement to amend the following clauses of the Senior Facilities Agreement and
the Intercreditor Agreement:
a.
clause 17.9.3 (Dividend and interest payment under the Subordinated Loans) of
the Senior Facilities Agreement shall be amended as follows (it being specified
that the changes to be made are marked-up below against the terms of the Senior
Facilities Agreement for ease of reference only):

“The Parent procures that no dividend shall be distributed by it and no interest
arising from a Subordinated Loan shall be paid unless in cash in case of:
(i)      the occurrence of an no Event of Default has occurred and for so long
as it is continuing; and or
(ii)   the Leverage Ratio for the relevant period ending on the most recent
Testing Date in respect of which a Compliance Certificate has been delivered to
the Facility Agent prior to the date on which the proposed distribution or the
payment of cash interest is made, as calculated on a pro forma basis (taking
into account the that proposed distribution and/or the payment of cash interest
and any other distribution and/or payment of cash interest made since that
Testing Date) for the Testing Date occurring immediately preceding the proposed
distribution or payment of cash interest and for the Testing Date occurring
immediately after the proposed distribution or payment of cash interest, being
equal to or less higher than the covenanted Leverage Ratio to be complied with
on each of these such relevant Testing Dates, and
(iii) the Parent has notified the Facility Agent that it reasonably estimates,
to the best of its knowledge (taking into account the proposed distribution
and/or payment of cash interest and any other distribution and/or payment of
cash interest made since the most recent Testing Date in respect of which a
Compliance Certificate has been delivered to the Facility Agent prior to the
date on which the proposed distribution or the payment of cash interest is
made), that the undertaking to comply with the covenanted Leverage Ratio set out
in clause 17.17 (Financial Covenant) on the immediately next Testing Date
falling after the date of the relevant distribution or payment of cash interest
will be met.”
b.
clause 4.2 (Permitted Payments) of the Intercreditor Agreement shall be amended
as follows (it being specified that the changes to be made are marked-up below
against the terms of the Intercreditor Agreement for ease of reference only):

“Subject to Clauses 6 (Turnover of non-Permitted Payments) and 8 (Subordination
on insolvency):
(a)
the Parent may pay, and the Shareholder may receive, dividends under the
conditions set out in Clause 0 (Shareholder Undertaking).



3



--------------------------------------------------------------------------------




(b)
the relevant Subordinated Debtor may make, and a Subordinated Lender may
receive, payments of cash interest arising from a Subordinated Loan (other than
a Subordinated PIK Loan) not exceeding 5% per annum if:

- (i) no Senior Default has occurred and is continuing, and
- (ii) the Leverage Ratio for the relevant period ending on the most recent
Testing Date in respect of which a Compliance Certificate has been delivered to
the Facility Agent prior to the date on which the proposed payment of cash
interest is made, as calculated on a pro forma basis (taking into account the
that proposed payment of cash interest and any other distribution in accordance
with clause 4.6 (Shareholder Undertakings) and/or payment of cash interest made
since that Testing Date) for the Testing Date immediately preceding the proposed
payment date of cash interest and for the Testing Date occurring immediately
after the proposed payment date of cash interest is equal to or less than the
covenanted Leverage Ratio to be complied with on each of these such relevant
Testing Dates, and
- (iii) the Parent has notified the Facility Agent that it reasonably estimates,
to the best of its knowledge (taking into account the proposed payment of cash
interest and any other distribution in accordance with clause 4.6 (Shareholder
Undertakings) and/or payment of cash interest made since the most recent Testing
Date in respect of which a Compliance Certificate has been delivered to the
Facility Agent prior to the date on which the proposed payment of cash interest
is made), that the undertaking to comply with the covenanted Leverage Ratio set
out in clause 17.17 (Financial Covenant) of the Senior Facilities Agreement on
the immediately next Testing Date falling after the date of the relevant payment
of cash interest will be met.


The Parent on behalf of the relevant Subordinated Debtor shall provide the
Facility Agent with a certificate confirming that the three two conditions
listed above are satisfied at the relevant payment date of cash interest and the
detail of the calculation of the Leverage Ratio on a pro forma basis according
to paragraph (ii) above at least ten (10) Business Days prior to the payment of
any cash interest under a Subordinated Loan.


(c)
No repayment of principal or payment of any sum under a Subordinated Loan other
than the cash interest referred to under paragraph (b) above with respect to
Subordinated Loans other than Subordinated PIK Loans will be authorised unless
the Senior Finance Parties have given their prior consent provided however that
any loan refinancing any of the Subordinated Loans (other than Subordinated PIK
Loans) shall be



4



--------------------------------------------------------------------------------




approved by the Majority Senior Lenders and provided that such refinancing loan
(i) provides for the same terms, conditions and quantum as the Subordinated Loan
which is refinanced and (ii) is fully subordinated in accordance with this
Agreement.”
2.2 The Parent hereby requests the consent of all Senior Finance Parties in
accordance with the terms of paragraph of Clause 4.6 (Shareholder Undertakings)
of the Intercreditor Agreement to amend the following clauses of the
Intercreditor Agreement:
a.
clause 4.6 (Shareholder Undertakings) of the Intercreditor Agreement shall be
amended as follows (it being specified that the changes to be made are marked-up
below against the terms of the Intercreditor Agreement for ease of reference
only):

“The Shareholder undertakes not to vote, and not to receive, any distribution of
dividends, distributable reserves, share premium or any other type of
distribution from the Parent in case of unless:
- (i) the occurrence of a no Senior Default has occurred and for so long as it
is continuing, or and
- (ii) the Leverage Ratio for the relevant period ending on the most recent
Testing Date in respect of which a Compliance Certificate has been delivered to
the Facility Agent prior to the date on which the proposed distribution is made,
as calculated on a pro forma basis (taking into account the that proposed
distribution and any other distribution and/or payment of cash interest in
accordance with clause 4.2 (Permitted Payments) made since that Testing Date)
for the Testing Date immediately preceding the proposed distribution date and
for the Testing Date occurring immediately after the proposed distribution date,
being higher is equal to or less than the covenanted Leverage Ratio to be
complied with on each of these such relevant Testing Dates, and
- (iii) the Parent has notified the Facility Agent that it reasonably estimates,
to the best of its knowledge (taking into account the proposed distribution and
any other distribution and/or payment of cash interest in accordance with clause
4.2 (Permitted Payments) made since the most recent Testing Date in respect of
which a Compliance Certificate has been delivered to the Facility Agent prior to
the date on which the proposed distribution is made), that the undertaking to
comply with the covenanted Leverage Ratio set out in clause 17.17 (Financial
Covenant) of the Senior Facilities Agreement on the immediately next Testing
Date falling after the date of the relevant distribution will be met.
The Parent shall provide the Facility Agent with a certificate confirming that
the three two conditions listed above are satisfied at the relevant distribution
date and the detail of the calculation of the Leverage Ratio on a pro forma
basis according to paragraph (ii) above at least ten (10) Business Days prior


5



--------------------------------------------------------------------------------




to any distribution. Any distribution not complying with these conditions prior
to the Senior Discharge Date can only occur with the prior consent of the Senior
Finance Parties.”
2.3 The Parent hereby further requests the consent of (i) all Senior Finance
Parties in accordance with the terms of paragraph (vii) of Clause 25.2
(Exceptions) of the Senior Facilities Agreement to waive (x) the Relevant
Default which has arisen under clause 4.6 (Shareholder Undertakings) of the
Intercreditor Agreement and under clause 18.1.13 (Breach of other obligations)
of the Senior Facilities Agreement and any other default arising as a result of
the Company not having provided the Facility Agent with the certificate
confirming compliance with the relevant conditions applicable to the relevant
distribution at least ten (10) Business Days prior to the date of that
distribution and (y) all their rights under the Finance Documents as a result of
or in connection therewith.
3.    Transfers
If a Lender transfers all or part of its Commitments under the Senior Facilities
Agreement, the relevant transferee shall be bound by the terms of this letter.
4.    Acceptance
We thank you for distributing, where applicable, this letter to the relevant
Lenders, and for returning a countersigned copy of this letter no later than 24
March 2017.
By countersigning a copy of this letter, whereupon it shall become effective
(the "Effective Date"), you hereby confirm the consent of (i) the Majority
Lenders to the requests set out in paragraph 2.1 and (ii) all Senior Finance
Parties to the requests set out in paragraphs 2.2 and 2.3 above.
As from the Effective Date:
-              the Senior Facilities Agreement and the Intercreditor Agreement
shall be deemed to be amended to reflect the amendments set out in paragraphs
2.1 and 2.2 above, as applicable;
-              the provisions of the Senior Facilities Agreement and the
Intercreditor Agreement (including their respective schedules) not otherwise
amended by this letter shall remain in full force and effect; and
-              any reference to a provision of the Senior Facilities Agreement
or the Intercreditor Agreement, as the case may be, shall be construed as a
reference to a provision of the Senior Facilities Agreement or the Intercreditor
Agreement, as the case may be, as amended by this letter.
Save as expressly otherwise provided in this letter, nothing in this letter or
in the Senior Facilities Agreement or in the Intercreditor Agreement as amended
by this letter constitutes a novation of any rights or obligations of any party
under the Senior Facilities Agreement or under the Intercreditor Agreement.
For the avoidance of doubt, the Parties agree that the countersignature of this
letter by the Facility Agent shall constitute and be considered as notification
of all other parties


6



--------------------------------------------------------------------------------




under the Finance Documents as required under and in accordance with Clause
25.1(ii) of the Senior Facilities Agreement.  


5.    Governing law
This letter is governed by French law.
The Tribunal de commerce de Paris has exclusive jurisdiction to settle any
dispute arising out of or in connection with this letter.


Yours sincerely,
The Parent


UGI France
(on behalf of itself and on behalf of the all other Obligors)








/s/ Eric Naddeo            
By: Eric Naddeo    
Title: Président    


7



--------------------------------------------------------------------------------




Natixis
as Facility Agent under the Senior Facilities Agreement and the Intercreditor
Agreement (on behalf itself and on behalf of the Majority Lenders)


We hereby (x) confirm the consent of (i) the Majority Lenders to the requests
set out in paragraph 2.1 of this letter and (ii) all Senior Finance Parties to
the requests set out in paragraphs 2.2 and 2.3 of this letter and (y) confirm
that all other parties to the Finance Documents have been notified according to
Clause 25.1(ii) of the Senior Facilities Agreement.






By:         /s/ Sharon Jones            /s/ Gilles Panetto
Name:        Sharon Jones            Gilles Panetto
Date:








8

